*398Opinion by
Sullivan, J.
On the record presented the claim that the harmonicas in question are musical instruments dutiable at 40 percent under paragraph 1541 was sustained. As to the other merchandise there was merely opinion evidence to indicate it is chiefly used for other purposes than the amusement of children. United States v. Bernard (13 Ct. Cust. Appls. 306, T. D. 41230), United States v. Halle (20 C. C. P. A. 281, T. D. 46077), and United States v. Illfelder (18 id. 31, T. D. 44002) cited.